 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 1 of 7 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 TODD C. BANK, Individually and on
 Behalf of All Others Similarly Situated,

                                  Plaintiff,

                 -against-

 SIMPLE HEALTH PLANS LLC,
 SIMPLE INSURANCE LEADS LLC,
 STEVEN DORFMAN, and
 MATTHEW E. SPIEWAK,

                                  Defendants.



                              CLASS-ACTION COMPLAINT

                                          INTRODUCTION

       1.      This action arises under the federal Telephone Consumer Protection Act, 47 U.S.C.

Section 227 (“TCPA”).

       2.      Plaintiff brings this action individually and as a class action on behalf of all persons to

whose cellular telephone number, during the period beginning four years prior to the commencement

of this action until the date of such commencement: one or more text messages, described below,

were placed (the “ Class”).

       3.      Plaintiff seeks, individually and on behalf of the other Class Members, statutory

damages, injunctive relief, and costs.

       4.      The term “person,” as used in this Complaint, incorporates the definition of “person”

provided in 1 U.S.C. Section 1.




                                                   1
 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 2 of 7 PageID #: 2



                                             PARTIES

       5.      Plaintiff, Todd C. Bank (“Bank”), is a resident of the Eastern District of New York.

       6.      Defendant, Simple Health Plans LLC (“Simple Health Plans”), is a limited-liability

company organized and existing under the laws of Florida, and has a principal place of business at

2 Oakwood Boulevard, Suite 100, Hollywood, Florida 33020.

       7.      Defendant, Simple Insurance Leads LLC (“Simple Insurance Leads”), is a limited-

liability company organized and existing under the laws of Florida, and has a principal place of

business at 2 Oakwood Boulevard, Suite 100, Hollywood, Florida 33020.

       8.      Defendant, Steven Dorfman (“Dorfman”), is a natural person who is a principal of

Simple Health Plans and Simple Insurance Leads.

       9.      Defendant, Matthew E. Spiewak (“Spiewak”), is a natural person who is a principal

of Simple Health Plans and Simple Insurance Leads.

                                       APPLICABLE LAW

       10.     The TCPA states that it is “unlawful for any person . . . to make any call (other than

a call made for emergency purposes or made with the prior express consent of the called party) using

any automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

       11.     A text message is a “call” within the meaning of the TCPA. See Satterfield v. Simon

& Schuster, Inc., 569 F.3d 946, 952-954 (9th Cir. 2009).

       12.     Persons to whose telephone line a call is made in violation of 47 U.S.C. Section

227(b)(1) may bring an action to enjoin such violations and to recover, for each violation, the greater

of the monetary loss caused by the violation or $500. See 47 U.S.C. Section 227(b)(3). If the court

finds that a defendant willfully or knowingly violated Section 227(b)(1), the court may increase the

award by up to $1,000 per violation. See id.

                                                  2
 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 3 of 7 PageID #: 3



                                   JURISDICTION AND VENUE

         13.      This Court has jurisdiction under 28 U.S.C. Section 1331.

         14.      Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)(2).

                                                FACTS

         15.      On October 4, 2018, Bank received, on a cellular telephone line to which he is the

named subscriber, a text message (the “Text Message”).

         16.      The Text Message was as follows:




         17.      On October 4, 2018, Bank called the telephone number in the message, as a result of

which Bank spoke with a person who identified herself as Lysette (the “Conversation”).

         18.      During the Conversation, Lysette stated that she is an employee of Simple Health

Plans.

         19.      During the Conversation, Lysette stated that her extension number at Simple Health

Plans is 16448.

         20.      During the Conversation, Lysette stated Simple Health Plans had directed the sending

of numerous text messages like the one that was sent to Bank.

                                                   3
 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 4 of 7 PageID #: 4



          21.   Simple Health Plans operates the web site of www.simplehealthplans.com (the “Web

Site”).

          23.   The Web Site provides (800) 492-1834 as a telephone number of Simple Health Plans

(the “Contact Number”).

          24.   On October 9, 2018, Bank called the Contact Number, and spoke to several persons

who confirmed that an employee named Lysette was assigned to extension number 16448.

          25.   The equipment that was used to send the Text Message had the capacity to store or

produce telephone numbers to be called, using a random or sequential number generator, and to dial

such numbers.

          26.   The Text Message was made without the prior express written consent of any person

who had the legal right to provide such consent.

          27.   The Text Message included and introduced an “advertisement” as defined in 47 C.F.R.

§ 64.1200(f)(1).

          28.   The Text Message constituted “telemarketing” as defined in 47 C.F.R. §

64.1200(f)(12).

          29.   Defendants directed the placement of the Text Message.

          30.   Defendants directed the placement, to recipients other than Bank, of thousands of text

messages that were materially similar to the Text Message and that were placed without the prior

express written consent of any person who had the legal right to provide such consent.

          31.   At all relevant times, Dorfman and Spiewak have been the principals of Simple Health

Plans and Simple Insurance Leads.




                                                   4
 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 5 of 7 PageID #: 5



        32.     At all relevant times herein, Dorfman and Spiewak have set the policies of Simple

Health Plans and Simple Insurance Leads.

        33.     At all relevant times herein, Dorfman and Spiewak have controlled the day-to-day

operations of Simple Health Plans and Simple Insurance Leads.

        34.     At all relevant times, Dorfman and Spiewak have formulated, directed, and controlled

the acts set forth in this Complaint.

        35.     At all relevant times herein, Dorfman and Spiewak have had actual or constructive

knowledge that Simple Health Plans and Simple Insurance Leads were violating the TCPA, but

continued to direct Simple Health Plans and Simple Insurance Leads to engage in further violations

of the TCPA.

                                   FIRST CAUSE OF ACTION

        36.     Plaintiff repeats and re-alleges, and incorporates herein, each and every allegation

contained in paragraphs “1” through “35” inclusive of this Complaint as if fully set forth herein.

        37.     The placement of the Class Text Messages violated 47 U.S.C. Section

227(b)(1)(a)(iii).

        38.     Bank and the other Members of the Class are entitled to an Order, pursuant to 47

U.S.C. Section 227(b)(3)(A), enjoining Defendants from violating 47 U.S.C. Section

227(b)(1)(a)(iii).

        39.     Bank and Members of the Class are entitled to statutory damages of $500 per violation

pursuant to 47 U.S.C. Section 227(b)(1)(a)(iii).

        40.     In the event that Defendants willfully or knowingly violated 47 U.S.C. Section

227(b)(1)(a)(iii), Bank and the other members of the Class are entitled to up an additional $1,000 per

violation pursuant to 47 U.S.C. Sections 227(b)(3)(C).




                                                   5
 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 6 of 7 PageID #: 6



                                      CLASS ALLEGATIONS

        41.     Bank brings this action individually, and as a Class Action pursuant to Federal Rules

of Civil Procedure 23(a) and 23(b)(3) on behalf of the other Members of the Class.

        42.     Bank believes, with respect to each of the three Classes that are identified in the

preceding paragraph, that there are thousands of persons whose claims are similar to Bank’s

individual claims, and, furthermore, that Bank’s individual claims are typical of the claims of the other

Class Members. Members of each Class have sustained damages arising out of Defendants’ wrongful

conduct in the same manner in which Bank has sustained damages arising therefrom.

        43.     Bank will fairly and adequately protect the interests of each Class. Bank has no

interests that are antagonistic to, or in conflict with, the Members of the Classes. Indeed, Bank’s

interests are, for purposes of this litigation, coincident with the interests of the other Class Members.

        44.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Because each of the Classes are so numerous that joinder of all

Members is impracticable, and because the damages suffered by most of the individual Members of

the Classes are too small to render prosecution of the claims asserted herein economically feasible on

an individual basis, the expense and burden of individual litigation makes it impractical for Members

of the Classes to adequately address the wrongs complained of herein. Bank knows of no

impediments to the effective management of this action as a class action.

        45.     Common questions of law and fact predominate over questions that affect only

individual Class Members. Among those questions are:

        (i)     whether Defendants directed the placement of text messages to cellular telephone
                numbers;

        (ii)    whether Defendants violated Section 227(b)(1)(a)(iii) of the TCPA;

        (iii)   whether Defendants willfully or knowingly violated Section 227(b)(1)(a)(iii) of the
                TCPA;


                                                   6
 Case 1:18-cv-06457-MKB-ST Document 1 Filed 11/13/18 Page 7 of 7 PageID #: 7



        (iv)    whether the Members of the Class are entitled to injunctive relief as a result of
                Defendants’ violations of Section 227(b)(1)(a)(iii) of the TCPA; and

        (v)     whether the Members of the Class are entitled to damages as a result of Defendants’
                violations of Section 227(b)(1)(a)(iii) of the TCPA, and, if so, how much.

                                     PRAYERS FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        (a)     Pursuant to 47 U.S.C. Section 227(b)(3)(A), an order enjoining Defendants from

violating 47 U.S.C. Section 227(b)(1)(a)(iii);

        (b)     Pursuant to 47 U.S.C. Section 227(b)(3)(B), statutory damages of $500 per violation

of 47 U.S.C. Section 227(b)(1)(a)(iii) for Plaintiff and the other Members of the Class;

        (c)     Pursuant to 47 U.S.C. Section 227(b)(3)(C), up to $1,000 of statutory damages for

Plaintiff and the other Members of the Class, in addition to the statutory damages prayed for in the

preceding paragraph, if the Court finds that Defendants knowingly or willfully violated 47 U.S.C.

Section 227(b)(1)(a)(iii);

        (d)     An award, to Plaintiff and the other Members of each Class, of the costs and

disbursements of this action, and reasonable legal fees, and such other and further relief as this Court

deems just and proper.

Dated: November 13, 2018

                                                                Respectfully submitted,

                                                                  s/ Todd C. Bank
                                                                TODD C. BANK
                                                                 ATTORNEY AT LAW, P.C.
                                                                119-40 Union Turnpike
                                                                Fourth Floor
                                                                Kew Gardens, New York 11415
                                                                (718) 520-7125
                                                                By Todd C. Bank

                                                                Counsel to Plaintiff



                                                   7
